              Case 4:18-cv-01044-HSG Document 204-1 Filed 06/06/19 Page 1 of 5


                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

Case No: 18-cv-01044-HSG
Case Name: TechShop, Inc. v. Rasure, et al.

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                              PLAINTIFF ATTORNEY:                     DEFENSE ATTORNEY:
 Haywood S. Gilliam, Jr.             James Charles Pistorino                 Andrea Pallios Roberts; John E.
                                                                             Nathan and Olga Slobodyanyuk
 JURY SELECTION:                     REPORTER(S):                            DEPUTY CLERK:
 6/3/2019                            Diane Skillman                          Nikki Riley
 TRIAL DATE:
 6/6/2019

 PLF    DEF    DATE/TIME
 NO.    NO.    OFFERED          ID     REC     DESCRIPTION                                             BY
                  8:00A                        Judge enters the courtroom.
                   8:18A                       Judge exits the courtroom.
                   8:30A                       Judge re-enters the courtroom.
                                               Jury enters the courtroom.
                                               Eric Matolo resumes the stand and direct examination
                                               continues.
                                               Demonstratives are shown.
  93                             X       X     Email Johnson/Rasure dated 12/14/17 re:
                                               TechShop financial projections
 293                             X       X     TechShop 2.0 forecasts
 306                             X       X     Email dated 12/20/16 re: ALM purchase
  73                             X       X     Email Rasure/Calmes dated 1/30/18 re: license
                                               offer
                                               Demonstratives are shown.
  6                              X       X     Defendants’ revenues 2/618-9/22/18
                                               Demonstratives are shown.
                                               Cross examination begins.
                                               Demonstratives are shown.
 290                             X       X     TechShop 2.0 website capture dated 12/5/18;
                                               Name and logo variations
        746                      X       X     Email from Joe Murphy to mdrasure
                                               re THE SHOP Placeholder Graphics Individual
                                               All Files
  6                                            Previously admitted.
 292                                           Previously admitted.
 291                                           Previously admitted.

                                                      1
             Case 4:18-cv-01044-HSG Document 204-1 Filed 06/06/19 Page 2 of 5


                                   Case No: 18-cv-01044-HSG
                           Case Name: TechShop, Inc. v. Rasure, et al.
                                        Date: June 6, 2019
                 Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                          EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED           ID    REC     DESCRIPTION                                           BY
612                                       Previously admitted.
      1245                                Demonstrative
308                                       Previously admitted.
312                          X       X    Exhibit B to Adeo Agreement
317                          X       X    TechShop/TechShop Global Agreement
311                                       Previously admitted.
310                          X       X    Exhibit B to Abu Dhabi Agreement
306                                       Previously admitted.
73                                        Previously admitted.
293                                       Previously admitted.
376                          X
                                          Jury is given a 15-minute break.
                 9:59A                    Judge exits the courtroom.
                10:15A                    Judge re-enters the courtroom.
                                          Eric Matolo resumes the stand and cross examination
                                          continues.
376                                  X
      1075                   X       X    Composite Exhibit of Odyssey Expo Webpages
                                          Re-direct examination begins.
      1075                                Previously admitted.
293                                       Previously admitted.
73                                        Previously admitted.
72                           X       X    Email Calmes/Rasure dated 1/24/18 re: license
                                          offer
71                           X       X    Email Calmes/Rasure dated 1/16-1/24/18 re:
                                          license offer
72                                        Previously admitted.
73                                        Previously admitted.
310                                       Previously admitted.
311                                       Previously admitted.
317                                       Previously admitted.
 6                                        Previously admitted.
                                               2
             Case 4:18-cv-01044-HSG Document 204-1 Filed 06/06/19 Page 3 of 5


                                   Case No: 18-cv-01044-HSG
                           Case Name: TechShop, Inc. v. Rasure, et al.
                                        Date: June 6, 2019
                 Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                          EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED           ID    REC     DESCRIPTION                                           BY
290                                       Previously admitted.
73                                        Previously admitted.
                                          Re-cross examination begins.
      1075                                Previously admitted.
311                                       Previously admitted.
 6                                        Previously admitted.
                                          Eric Matolo is excused.
                                          Ryan Spurlock is called and sworn under direct
                                          examination.
 2                           X       X    Text message Spurlock/Rasure re: choosing name
17                           X       X    Text messages Spurlock/Rasure dated 12/3-
                                          12/4/17 re: emails
 3                           X       X    Text messages Spurlock/Rasure dated 11/30/17 re:
                                          requests for email lists
17                                        Previously admitted.
195                          X       X    FB messages Gable/Spurlock dated 1/20-2/26/18
                                          re: TechShop logo
330                                       Previously admitted.
                                          Jury is given a 15-minute break.
                11:40A                    Judge exits the courtroom.
                11:56A                    Judge re-enters the courtroom.
                                          Jury re-enters the courtroom.
                                          Ryan Spurlock resumes the stand and direct
                                          examination continues.
                                          Cross examination begins.
 2                                        Previously admitted.
 3                                        Previously admitted.
                                          Ryan Spurlock is excused.
                                          Plaintiff rests.
                                          Oral motion for judgment as a matter of law by
                                          defendant.
                                          James Newton is re-called under direct examination.
                                          Cross examination begins.

                                                3
            Case 4:18-cv-01044-HSG Document 204-1 Filed 06/06/19 Page 4 of 5


                                  Case No: 18-cv-01044-HSG
                          Case Name: TechShop, Inc. v. Rasure, et al.
                                       Date: June 6, 2019
                Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED          ID    REC     DESCRIPTION                                      BY
                                         James Newton is excused.
                                         Daniel Rasure is called and sworn under direct
                                         examination.
      580                   X       X    Email correspondence T. Reidbord to D. Woods,
                                         A. Rockovich, D. Rasure re URGENT: Important
                                         Eleventh Hour Introduction
      585                   X       X    Email from Dan Rasure to Daniel Woods;
                                         Elizabeth Bobek re TechShop Summary as of 11‐
                                         24
      597                                Previously admitted.
      601                   X       X    Email from Elizabeth Bobek to Dan Rasure;
                                         Daniel Woods re TechShop Sumary as of 11‐24
      602                                Previously admitted.
      598                                Previously admitted.
      600                   X       X    Email from Daniel Woods to Dan Rasure; Bill
                                         Lloyd re announcement
      610                                Previously admitted.
      611                                Previously admitted.
      501                                Previously admitted.
      505                                Previously admitted.
      527                                Previously admitted.
      530                                Previously admitted.
      612                                Previously admitted.
      613                                Previously admitted.
      614                                Previously admitted.
      615                                Previously admitted.
      622                                Previously admitted.
      626                   X       X    Email from Dan Rasure to Doug
                                         Busch; Daniel Woods re Funds
      627                   X       X    Email from Kurt Ruttum to Dan Rasure re
                                         TechShop, Inc. ‐ Termination of MOU
                                         [IWOVPDX. FID1014632]
      634                                Previously admitted.
      635                                Previously admitted.

                                              4
            Case 4:18-cv-01044-HSG Document 204-1 Filed 06/06/19 Page 5 of 5


                                  Case No: 18-cv-01044-HSG
                          Case Name: TechShop, Inc. v. Rasure, et al.
                                       Date: June 6, 2019
                Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED          ID    REC     DESCRIPTION                                            BY
      636                                Previously admitted.
      639                                Previously admitted.
      642                                Previously admitted.
      640                   X       X    Email correspondence D. Woods to D. Rasure Re:
                                         TechShop Austin
      644                                Previously admitted.
      645                                Previously admitted.
      646                                Previously admitted.
      647                                Previously admitted.
                                         Jury is excused for the day.
                                         Counsel for defendant argues the Rule 50 motion.
                1:36P                    Judge exits the bench.
                                         Matter is continued to June 7, 2019 at 8:30 a.m. for
                                         further trial.




                                              5
